Citation Nr: 1441478	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  11-15 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating (or evaluation) in excess of 30 percent for a subacromial bursitis and rotator cuff tendonitis of the right shoulder (major/dominant), with traumatic degenerative joint disease (a right shoulder disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Tracy, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1989 to February 1990, and from August 1990 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The RO granted an increased rating of 30 percent for a right shoulder disability, effective April 12, 2010 (the date of the claim).

A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  The assignment of a 30 percent rating does not constitute the maximum available benefits for the period on appeal; therefore, the rating issue remains before the Board.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDING OF FACT

During the entire rating period (except for a period of temporary total rating for convalescence from May 18, 2009 to July 1, 2009), the Veteran's service-connected right shoulder disability did not more nearly approximate limited motion of the arm at 25 degrees from the side.  


CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 30 percent for service-connected right shoulder disability are not met or more nearly approximated for the entire increased rating period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5024-5201 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a)  (West 2002); 38 C.F.R. § 3.159(b) (2013).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009).  In an April 2010 letter, the Veteran was advised of VA's duties to notify and assist in the development of the claim for an increased rating for the right shoulder disability prior to initial adjudication in July 2010.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issues adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), post-service VA treatment records, a VA examination report and, the Veteran's statements.  

The Board finds that the May 2010 VA examination is adequate with regard to the claim for an increased rating for a right shoulder disability.  In the May 2010 VA examination, a physician reviewed the Veteran's medical history and complaints, and made clinical observations and findings regarding the severity of the disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

The Board notes the June 2013 brief on appeal wherein the representative states that the last VA compensation examination of the right shoulder occurred in May 2010, that VA's duty to assist includes conducting a contemporaneous medical examination, and citation to Martin v. Brown, 4 Vet. App. 136, 139-40 (1993) for the general proposition of law that, where the available evidence is too old to adequately evaluate the state of the condition, VA must provide a new examination.  

Neither the Veteran's November 2010 Notice of Disagreement, nor the representative's June 2013 brief on appeal include a specific factual assertion of worsening of the Veteran's right shoulder disability since the May 2010 VA examination.  There is also no evidence of worsening since the last VA examination in May 2010.  Neither the representative nor Veteran point to any statement or report of symptoms by the Veteran or any medical or other evidence of record that suggests worsening since the May 2010 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); VAOPGCPREC 11-95 (interpreting that a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  As there is no evidence of worsening of a right shoulder disability since the last VA examination in May 2010, a remand for another VA examination is not warranted, and is not required by the VCAA.  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

In Hart v. Mansfield, 21 Vet. App. 505, 511 (2007), the United States Court of Appeals for Veterans Claims (Court) recognized entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

When assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The rating for an orthopedic disability should reflect functional limitation due to pain which is supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40.  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification. Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased. Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2013).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales, 218 F.3d at 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim for an increased rating for a right shoulder disability.


Right Shoulder Disability Rating Analysis

The Veteran contends that the service-connected right shoulder disability should be rated higher than 30 percent due to the severity of his shoulder condition. 

In this case, the Veteran's right shoulder disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5024-5201.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2013).  Diagnostic Code 5024 is for tenosynovitis and notes that a disease rated under Diagnostic Code 5024 will be rated under the limitation of motion for the affected part, thus the Veteran is rated under Diagnostic Code 5201 for limitation of motion in the arm.  Historically, the Veteran was granted service connection in a September 2002 rating decision and assigned a 20 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5024-5201.  In April 2010, the Veteran submitted a claim for an increased rating of the service-connected right shoulder disability.  In the July 2010 rating decision, the RO increased the evaluation to 30 percent and the appeal is currently before the Board. 

Normal ranges of shoulder flexion and abduction are from 0 to 180 degrees, and external and normal ranges for internal rotation are from 0 to 90 degrees.  See 38 C.F.R. § 4.71, Plate I (2013).  In determining whether the Veteran has limitation of motion 25 degrees from the right side (major), it is necessary to consider forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-316 (2003).  Under Diagnostic Code 5201, limitation of an arm at the shoulder level (90 degrees) warrants a 20 evaluation whether it is the major or minor extremity.  When motion is limited to midway between the side and shoulder level (45 degrees), a 30 percent evaluation is warranted for the major extremity and 20 percent for the minor extremity.  When motion is limited to 25 degrees from the side, a 40 percent evaluation is warranted for the major extremity and 30 percent for the minor extremity.  38 C.F.R. § 4.71a.  

After review of all the evidence of record relevant to the rating period, the Board finds that, during the entire rating period (except for a period of temporary total rating for convalescence from May 18, 2009 to July 1, 2009), the Veteran's right shoulder disability did not present an arm limitation of motion more nearly approximating 25 degrees from the side.  The weight of the evidence is against finding that the right shoulder disability was manifested by limitation of right shoulder motion more nearly approximating 25 degrees from the side; therefore, the criteria for a rating in excess of 30 percent under Diagnostic Code 5201 are not met or more nearly approximated for any period.  The Board has considered application of 38 C.F.R. §§ 4.40, 4.45, and 4.59 for the entire appeal period, specifically the additional limitations of motion due to weakness, stiffness, swelling, giving way, lack of endurance, pain, and constant moderate flare-ups in reaching its finding that the Veteran has limitation of motion more nearly approximating 45 degrees (midway between side and shoulder level).  See also DeLuca, 8 Vet. App. at 206-07.  

In a May 7, 2009 VA treatment record, there is a notation that the Veteran's right shoulder has active abduction to approximately 80 degrees, a positive drop arm test, positive cross body abduction test, and could only internally rotate to approximately his rear pants pocket.  The May 7, 2009 VA treatment record also states that the Veteran had excellent grip strength.  

The May 2010 VA examination reported that the Veteran experienced right arm motion reflecting pain, weakness, tenderness, abnormal movement and guarded movement at 50 and 60 degrees of flexion and abduction, respectively, an external shoulder rotation at 40 degrees and an internal shoulder rotation at 50 degrees.  The Veteran reported weakness, stiffness, swelling, giving way, lack of endurance, pain, and constant moderate flare-ups and the physician objectively observed indicia of pain, weakness, tenderness, abnormal movement and guarded movement.  

Even considering the Veteran's above-described limitations, the physician concluded that such symptoms did not result in additional loss in degree of the Veteran's range of motion; thus, the limitations do not provide for a higher disability rating than 30 percent in this case, as the Veteran still has a range of motion at or near 45 degrees notwithstanding the pain, weakness, tenderness, abnormal movement, and guarded movement.  As such, the May 2010 VA medical examination shows right shoulder flexion and abduction (limitation of motion) at or near 45 degrees, with painful motion beginning at or near 45 degrees.  See VAOPGCPREC 9-98 (motion effectively ends where pain begins).  In consideration of the foregoing, the Board finds that the evidence demonstrates a disability picture that is consistent with the schedular criteria for a 30 percent rating under Diagnostic Code 5201; therefore, a rating in excess of 30 percent is not warranted for the right shoulder disability under Diagnostic Code 5201 for any period. 

A rating in excess of 30 percent is also not warranted under any other potentially applicable diagnostic code.  As the evidence does not show that the Veteran has ankylosis of the scapulohumeral articulation, the criteria for a rating in excess of 30 percent under Diagnostic Code 5200 are not met or approximated for the entire rating period.  Since the right shoulder disability is not manifested by deformity of the humerus, or recurrent dislocation of the humerus at the scapulohumeral joint, or fibrous union, nonunion, or loss of head of the humerus, the criteria for a rating higher than 30 percent under Diagnostic Code 5202 are not met or approximated for the entire rating period.  Under Diagnostic Code 5203 for impairment of the clavicle or scapula, a 20 percent rating is the highest possible rating; thus, it is not possible for the Veteran to receive a rating higher than 30 percent Diagnostic Code 5203.  

For these reasons, the Board finds that the preponderance of the evidence weighs against the assignment of a rating in excess of 30 percent disabling for the right shoulder disability for the entire rating period.  In this case, the Board does not find that the rating assigned should be higher for any other separate period based on the facts found during the appeal period.  As a result, no staged rating is warranted.  38 C.F.R. §§ 4.3, 4.7; see Fenderson, 12 Vet. App. at 126.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted for the increased rating claim.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

According to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The Board further observes that this case does not present any symptoms or functional impairment that is not already encompassed by the 30 percent rating under Diagnostic Code 5024 for Tenosynovitis and Diagnostic Code 5201 based on painful limitation of right shoulder motion.  The schedular rating criteria specifically provide ratings for limitation of motion due to painful arthritis (or condition similar to painful arthritis) (Diagnostic Code 5003, Diagnostic Code 5010, 38 C.F.R. § 4.59), and contemplate ratings based on limitation of motion (Diagnostic Code 5201), including motion limited by factors such as pain, weakness, and stiffness (38 C.F.R. §§ 4.40 , 4.45, 4.59, DeLuca).  For the entire rating period, the right shoulder disability was manifested by painful right arm motion that demonstrates a limitation of motion at or 45 degrees.  The schedular criteria under Diagnostic Code 5201 contemplate various symptoms of right shoulder disability resulting in functional impairment, to include limitation of arm motion.  The rating schedule, which was designed as a guide for evaluating the average impairment in earning capacity as a result of disability, provides a 30 percent rating for the degree of impairment demonstrated by the Veteran.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  Thus, the symptoms and functional impairment related to the right shoulder disability are adequately compensated by the 30 percent disability rating under Diagnostic Code 5201.  

The Board further reviewed the May 7, 2009 VA treatment record and May 2010 VA examination in consideration of the Veteran's functional limitations of pain upon flexion and abduction, weakness, stiffness, swelling, giving way, lack of endurance, constant moderate flare-ups and limitations in motion.  In the May 2010 VA medical examination report, the physician concluded that the right shoulder disability has a moderate impact on the Veteran's occupation and daily activities.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on his occupation and daily life.  In the absence of exceptional factors associated with a right shoulder disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Moreover, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  Neither the Veteran nor the evidence suggests unemployability due to service-connected disabilities.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The November 2012 VA examination report noted that the Veteran's prior job as a letter carrier was not limited and that the Veteran retired due to unrelated medical reasons; therefore, as the issue of TDIU is not reasonably raised by the record, it is not part of the rating appeal.


ORDER

An increased disability rating in excess of 30 percent for a right shoulder disability, for the entire rating period, is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


